DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to communication filed on 9/29/2022. Claims 1-20 are pending on this application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot in view of the new grounds of rejection.
Applicant's arguments filed 9/29/2022 with respect to the rejection of claims 6-9 and 16-19 under 35 USC 112 have been fully considered but they are not persuasive.


Response to Remarks
	Regarding claims 6 and 16, applicant asserts that the prognostic output (of claims 1 and 11) is generated as a function of the claimed ranked probability scores (Remarks page 7).
	Although the examiner is aware that claims 1 and 11 do recite the prognostic output, it is noted that claims 6 and 16 also recite a plurality of prognostic outputs. The applicant is advised to amend the claim to make it clear that the prognostic output generated as a function of the claimed ranked probability scores is different than any of the plurality of prognostic outputs each containing a ranked prognostic probability score claimed in claim 6. The same response is given with respect to generating a plurality of ameliorative outputs and generating the ameliorative output in claims 8 and 18.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a descriptor generator module” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 16 recite generating a plurality of prognostic outputs and generating the prognostic output. It is unclear which of the plurality of prognostic outputs the single generated prognostic output is referring to. Furthermore, claims 6 and 16 recite a descriptor trail data structure. However it is unclear if it is the same descriptor trail data structure recited in claim 1.

Claims 7, 9, 17 and 19 recite a descriptor trail data structure. However it is unclear if it is the same descriptor trail data structure recited in claim 1.

Claims 8 and 18 recite generating a plurality of ameliorative outputs and generating the ameliorative output. It is unclear which of the plurality of prognostic outputs the single generated prognostic output is referring to. Furthermore, claims 8 and 18 recite a descriptor trail data structure. However it is unclear if it is the same descriptor trail data structure recited in claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 10-16, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al (US20200005901) in view of Golden et al (US20200380675).
Regarding claim 1, Cohen teaches a system for generating a descriptor trail using artificial intelligence, the system comprising: 
at least a server (para. [0136], [0150], If desired, the computing device can be configured to operate in a networked environment using a communication connection to connect to one or more remote computers; a remote server that can be accesses by the physician's office), the at least a server designed and configured to: 
receive at least a biological extraction (para. [0128], A blood sample from patient, such as a patient 50 years of age or older, is sent to a laboratory qualified to test the sample using a panel of biomarkers); 
generate a prognostic output as a function of the at least a biological extraction (para. [0129], An output value is obtained and compared to a threshold value wherein the threshold is empirically determined and set to separate patients in a low risk category from those in an increased risk for having or developing cancer), wherein generating the prognostic output further comprises: 
selecting a prognostic machine-learning process as a function of the at least a biological extraction (para. [0129], The measured values of the biomarkers are then used as input values, along with age, to be used with the first classifier model in a computer implemented system. It would be necessary to select the first classifier); 
recording the selected prognostic machine-learning process in a descriptor trail data structure (para. [0129], An output value is obtained and compared to a threshold value. This step would require recording the first classifier used. Furthermore Cohen teaches in para. [1057] updating the machine learning system, which would require storing the machine learning system); and 
generating the prognostic output using the selected prognostic machine-learning process as a function of the at least a biological extraction (para. [0129],  separate patients in a low risk category from those in an increased risk for having or developing cancer); 
generate an ameliorative output as a function of the prognostic output (para. [0130], For those patients classified into an increased risk category, the input variables of measured biomarkers and age may be used with the second classifier model in a computer implemented system), wherein generating the ameliorative output further comprises: 
selecting an ameliorative machine-learning process as a function of the prognostic output (para. [0130], it would be necessary to select the second classifier);  
recording the selected ameliorative machine-learning process in the descriptor trail data structure (para. [0130], An output value is obtained and compared to the longitudinal clinical data used to train the second classifier model and assigned a class membership. This step would require recording the second classifier used. Furthermore Cohen teaches in para. [1057] updating the machine learning system, which would require storing the machine learning system); and 
generating the ameliorative output using the selected ameliorative machine-learning process as a function of the prognostic output (par. [0130], class membership); and 
a descriptor generator module operating on the at least a server (the descriptor generator module is interpreted to be a hardware or software component of the server. It would be necessary to have hardware or software in computing systems) wherein the descriptor generator module is designed and configured to generate at least a descriptor trail from the descriptor trail data structure (the descriptor trail is interpreted to be stored data. It would be necessary to store data in a memory of a computing system) wherein the at least a descriptor trail further comprises at least an element of diagnostic data (para. [0015], [0149], training data).

Cohen fails to teach wherein the diagnostic data comprises a confidence interval associated with the prognostic output. However Golden teaches diagnostic data comprising a confidence interval associated with a prognostic output (para. [0324], [0484], For example, the classifier may classify the malignancy, lesion type, cancer subtype or prognosis of the query lesion. The classification may include the probability associated with the most likely predicted class as well as the probabilities associated with other classes. The results may include the uncertainty of the prediction. The uncertainty may be expressed as a confidence interval or in colloquial language that indicates the degree to which the classifier is confident in its prediction;  The probability of lung cancer-associated death 6006 is derived from model output 5908. In this implementation, confidence intervals for the predicted probabilities are also shown in parentheses 6006).
Therefore taking the combined teachings of Cohen and Golden as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the features of Golden into the system of Cohen. The motivation to combine Cohen and Golden would be to provide accurate lesion detection and segmentation (abstract of Golden).


Regarding claim 2, the modified invention of Cohen teaches a system wherein:
 the at least a biological extraction further comprises at least a fluid sample (para. [0128] of Cohen, blood sample, other bodily fluids); and 
the at least a server is further configured to classify the at least a biological extraction (para. [0129] of Cohen, first classifier) wherein classifying the at least a biological extraction further comprises: 
comparing the at least a biological extraction to at least a biological standard level (para. [0129] of Cohen, An output value is obtained and compared to a threshold value wherein the threshold is empirically determined); and 
generating at least a biological extraction classifier label (para. [0129] of Cohen, separate patients in a low risk category from those in an increased risk for having or developing cancer).


	Regarding claim 3, the modified invention of Cohen teaches a system wherein generating the at least a biological extraction classifier label further comprises matching the at least a biological extraction with at least a category of physiological state data received from at least an expert (para. [0131], [0153] of Cohen, It should be appreciated that the precise numerical cut off above which further testing is recommended may vary depending on many factors including, without limitation, practice guidelines established by medical boards or recommended by scientific organizations and the physician's own practice preferences; the machine learning system may be continuously trained over time).


	Regarding claim 4, the modified invention of Cohen teaches a system wherein selecting the prognostic machine-learning process as a function of the at least a biological extraction further comprises selecting at least a first training set as a function of the at least a biological extraction classifier label (para. [0052], [0148]-[0149] of Cohen, training data).


	Regarding claim 5, the modified invention of Cohen teaches a system wherein selecting the prognostic machine-learning process further comprises selecting at least a first training set as a function of at least a physically extracted sample contained within the at least a biological extraction (para. [0153] of Cohen, Test results obtained from the diagnostic testing, which confirm or deny the presence of cancer, may be incorporated into the training data set for further training of the machine learning system, and to generate an improved classifier by the machine learning system).


	Regarding claim 6, the modified invention of Cohen teaches a system wherein the at least a server is further configured to: 
generate a plurality of prognostic outputs each containing a ranked prognostic probability score (para. [0089]-[0090], [0177] of Cohen, In embodiments, the first classifier model classifies the patient in a low (e.g., no increased risk) risk category using input variables of age and the measured values of a panel of biomarkers from the patient when an output of the first classifier model is below a threshold. In exemplary embodiments, the output is a probability value); 
record the plurality of prognostic outputs in a descriptor trail data structure (it would be necessary to store the outputs disclosed in para. [0177] of Cohen as patient data); and 
generate the prognostic output as a function of the ranked prognostic probability score (para. [0177] of Cohen).


Regarding claim 10, the modified invention of Cohen teaches a system wherein the descriptor generator module is further configured to: 
receive at least an advisor filter input containing at least a diagnostic data selection (para. [0152] of Cohen, A user, with access to a computing device with the static classifier model, may enter input values corresponding to a patient into the computing device); 
generate the at least a descriptor trail as a function of the at least an advisor filter (para. [0152] of Cohen, The patient may then be classified, using the static classifier, into a risk category indicative of a likelihood of having cancer or into another risk category indicative of a likelihood of not having cancer); and 
transmit the at least a descriptor trail to at least an advisor client device (para. [0152] of Cohen, The system may then send a notification to the user (e.g., a physician) recommending additional diagnostic testing (e.g., a CT scan, a chest x-ray or biopsy) when the patient is classified into the category indicative of a likelihood of having cancer).


Regarding claim 11, the limitations are similar to those recited in claim 1 and are rejected for the same reasons as stated above.


Regarding claim 12, the limitations are similar to those recited in claim 2 and are rejected for the same reasons as stated above.


Regarding claim 13, the limitations are similar to those recited in claim 3 and are rejected for the same reasons as stated above.


Regarding claim 14, the limitations are similar to those recited in claim 4 and are rejected for the same reasons as stated above.


Regarding claim 15, the limitations are similar to those recited in claim 5 and are rejected for the same reasons as stated above.


Regarding claim 16, the limitations are similar to those recited in claim 6 and are rejected for the same reasons as stated above.


Regarding claim 20, the limitations are similar to those recited in claim 10 and are rejected for the same reasons as stated above.



Claim(s) 7, 9, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al (US20200005901) and Golden et al (US20200380675) in view of Opperman et al (US10786693).
Regarding claim 7, the modified invention of Cohen fails to teach a system wherein the at least a server is further configured to: 
select a lazy-learning process as a function of the at least a biological extraction; 
record the lazy-learning process in a descriptor trail data structure; and 
generate the prognostic output using the lazy-learning process as a function of the at least a biological extraction.

However Opperman teaches select a lazy-learning process as a function of at least a biological extraction (col. 46 line 67 – col. 47 line 3); 
record the lazy-learning process in a descriptor trail data structure (it would be obvious to store the lazy learner classifier to give a user knowledge of which classifier is used); and 
generate a prognostic output using the lazy-learning process as a function of the at least a biological extraction (col. 46 lines 54-53).

Therefore taking the combined teachings of Cohen and Golden with Opperman as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the features of Opperman into the system of Cohen and Golden. The motivation to combine Cohen, Golden and Opperman would be to improve classification accuracy (col. 47 lines 1-3 of Opperman).


Regarding claim 9, the modified invention of Cohen fails to teach a system wherein the at least a server is further configured to: 
select a lazy-learning process as a function of the at least a biological extraction; 
record the lazy-learning process in a descriptor trail data structure; and 
generate the ameliorative output using the lazy-learning process as a function of the at least a biological extraction.

However Opperman teaches select a lazy-learning process as a function of at least a biological extraction (col. 46 line 67 – col. 47 line 3); 
record the lazy-learning process in a descriptor trail data structure (it would be obvious to store the lazy learner classifier to give a user knowledge of which classifier is used); and 
generate a ameliorative output using the lazy-learning process as a function of the at least a biological extraction (col. 46 lines 54-53).

Therefore taking the combined teachings of Cohen and Golden with Opperman as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the features of Opperman into the system of Cohen and Golden. The motivation to combine Cohen, Golden and Opperman would be to improve classification accuracy (col. 47 lines 1-3 of Opperman).


Regarding claim 17, the limitations are similar to those recited in claim 7 and are rejected for the same reasons as stated above.


Regarding claim 19, the limitations are similar to those recited in claim 9 and are rejected for the same reasons as stated above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663